Citation Nr: 1039730	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-00 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for eczema.

2.  Entitlement to an increased rating for lumbar spine strain, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease of the left shoulder (non-dominant), currently evaluated 
as 10 percent disabling.

4.  Entitlement to an increased rating for degenerative joint 
disease of the right shoulder (dominant), currently evaluated as 
10 percent disabling.

5.  Entitlement to an increased rating for chondromalacia 
patellae and degenerative joint disease of the left knee with 
small meniscal and Baker's cyst, currently evaluated as 10 
percent disabling.  

6.  Entitlement to an increased rating for chondromalacia 
patellae and degenerative joint disease of the right knee, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had 24 years of active duty service ending with his 
retirement in March 2004.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2006, a statement of the case 
was issued in October 2006, and a substantive appeal was received 
in December 2006.  A Board video conference hearing was held in 
August 2010.  

The Board notes that during the course of appeal, in a September 
2007 rating decision, the RO decreased the disability rating for 
eczema from 10 percent to noncompensable, effective September 1, 
2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking a compensable rating for his service-
connected eczema.  The Veteran was afforded VA examinations in 
February 2005, March 2006 and January 2008, which found no 
evidence of eczema.  However, in his hearing testimony, the 
Veteran reported that the eczema covered his whole body for which 
he used a special lotion two to three times per day.  He 
indicated that he experienced 8 to 9 flare-ups a year.  He also 
submitted pictures that purported to show skin problems.  While a 
new examination is not required simply because of the time which 
has passed since the last examination, VA's General Counsel has 
indicated that a new examination is appropriate when there is 
evidence of an increase in severity since the last examination.  
VAOPGCPREC 11-95 (1995).  Accordingly, based on the Veteran's 
hearing testimony and given the nature of skin diseases in that 
they tend to have intermittent flare-ups, the Board finds that a 
new VA examination is necessary to determine the extent of the 
Veteran's service-connected eczema. 
  
Further, the Veteran is also seeking increased ratings for his 
service-connected low back, left and right shoulders and left and 
right knee disabilities.  Again, in his hearing testimony, the 
Veteran indicated that all of these disabilities had increased 
since the last VA examination.  Moreover, with respect to the 
knees, he indicated that the most recent examiner had not 
conducted any instability testing and it is not clear from a 
review of the February 2009 examination report whether such 
testing was in fact done.  Accordingly, the Board finds that the 
Veteran should also be afforded another VA orthopedic examination 
to determine the current severity of these disabilities.  

The Board observes that both the March 2006 and January 2008 VA 
examiners indicated that the Veteran would not cooperate with 
respect to certain testing.  While the Board sympathizes with the 
Veteran and the pain he experiences, the Board reminds the 
Veteran that range of motion testing of the joints is imperative 
in order to adequately rate his orthopedic disabilities.  Without 
these findings from a VA examination, it would be difficult to 
assign the appropriate rating.   

Moreover, in his hearing testimony, the Veteran indicated that he 
received continuing treatment at the VA Medical Center (VAMC) in 
El Paso, Texas.  He specifically stated that he had treatment for 
his back disability in April 2010.  He also indicated that he had 
undergone a VA examination at this VAMC in February 2010.  
However, the most recent VA treatment records associated with the 
claims file are from November 2008 and any February 2010 VA 
examination report has also not been included in the file.  Thus, 
as VA medical records are constructively of record and must be 
obtained, the RO should obtain VA treatment records from November 
2008 to the present, to include any February 2010 VA examination 
report.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 
611 (1992).   

In his hearing testimony, the Veteran also indicated that he had 
received emergency treatment for his low back disability at a 
private hospital and indicated that these records were in the 
claims file.  However, it does not appear that these records have 
been associated with the claims file.  As these records may be 
pertinent to the issues on appeal, the RO should contact the 
Veteran and request that he either submit any private treatment 
records or authorizations for these records so that the RO could 
obtain such records.  

The Board observes that in July 2008, the RO prepared a 
memorandum of unavailability for treatment records from William 
Beaumont Army Community Hospital in El Paso, Texas.  However, the 
response from this facility simply indicated that it did not have 
mental health records.  Thus, as it appears that only mental 
health records were requested, if the Veteran indicates that he 
did receive treatment at this facility for the disabilities on 
appeal, the RO should attempt to obtain such records.  

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim, including the degree of disability 
and the effective date of an award.  Although the present appeal 
involves the issues of increased ratings, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  However, 
it does not appear that the appellant has been provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for all of the disabilities 
on appeal.  Since the Board is remanding this case for other 
matters, it is reasonable for the RO to give additional VCAA 
notice to comply with Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the Veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R.  § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  The notice should also request 
that the Veteran either submit any 
pertinent private treatment records as 
identified in his hearing testimony or 
authorizations for these records so that 
the RO could obtain such records, including 
any records identified as being located at 
William Beaumont Army Community Hospital in 
El Paso, Texas.  

2.  The RO should obtain VA treatment 
records from November 2008 to the present, 
to include any February 2010 VA examination 
report.

3.  The Veteran should be scheduled for an 
appropriate VA skin examination to 
determine the severity of his eczema.  The 
claims file must be made available to the 
examiner for review in connection with the 
examination.  All examination findings 
should be clearly reported to allow for 
application of VA's rating criteria for 
skin disorders.  

4.  The Veteran should be scheduled for an 
appropriate VA orthopedic examination to 
determine the severity of his service-
connected low back disability, left 
shoulder disability, right shoulder 
disability, left knee disability and right 
knee disability.  The claims folder should 
be made available to the examiner for 
review.  The examiner should conduct range 
of motion testing and, to the extent 
possible, should indicate (in degrees) the 
point at which pain is elicited on range of 
motion testing.  The examiner should also 
offer an opinion as to the extent, if any, 
of additional functional loss due to 
incoordination, weakness and fatigue, 
including during flare-ups.  With respect 
to the knees, if there is evidence of 
recurrent subluxation or lateral 
instability, the examiner should report 
whether it is slight, moderate or severe.  

5.  Thereafter, the issues on appeal should 
be
readjudicated.  If the benefits sought on 
appeal are not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


